MEMORANDUM **
Aaliyah Zakat appeals pro se from the district court’s orders denying her motions for reconsideration of its orders dismissing her diversity action for lack of subject matter jurisdiction and denying her prior reconsideration motions. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Sch. Dist. No. 1J, Multnomah, Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993) (motion for reconsideration); Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th Cir.1993) (compliance with local rules). We affirm.
The district court did not abuse its discretion by denying Zakat’s second and third motions for reconsideration because Zakat failed to establish a basis for such relief. See W.D. Wash. R. 7(h)(1) (setting forth grounds for reconsideration under local rules); Sch. Dist. No. 1J, Multnomah Cnty., Or., 5 F.3d at 1263 (setting forth grounds for reconsideration under the Federal Rules of Civil Procedure).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.